Order in so far as it grants examination before trial of defendant reversed on the law and the facts, with ten dollars costs and disbursements to defendant, and motion denied, with ten dollars costs. In so far as the order denies the motion, it is affirmed, without costs. Examinations before trial in this type of actions, particularly where there is a cause of action for criminal conversation, are rarely necessary and are not favored by the courts. In our opinion the examination, to be used upon the trial, and which would result in the airing of scandalous matter, is not sought in good faith. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.